Case 13-05835-8-JNC         Doc 60 Filed 12/27/19 Entered 12/27/19 12:02:48                  Page 1 of 4




                                UNITED STATES BANKRUPTCY COURT
                               EASTERN DISTRICT OF NORTH CAROLINA
                                       GREENVILLE DIVISION

 IN RE:

 ROBERT L. HAWKINS                                                      CASE NO. 13‐05835‐8‐JNC
 SHIRLEY A. HAWKINS                                                     CHAPTER 13

          DEBTORS.

                                      MOTION TO MODIFY PLAN

          NOW COMES Joseph A. Bledsoe, III, the duly appointed and acting chapter 13 trustee

 (hereinafter “trustee”) in this matter, and hereby moves the Court to enter an Order modifying the

 terms of the debtors’ confirmed chapter 13 Plan, as indicated herein below. In support of this

 Motion, the Trustee respectfully shows unto the Court the following:

          1. The above‐referenced debtors filed a Voluntary Petition under chapter 13 of the United

 States Bankruptcy Code on September 16, 2013.

          2. On or about March 27, 2014, the trustee filed his Minutes of 341 Meeting and Motion for

 Confirmation of Plan (“MFCP”), and on April 29, 2014, this court entered an Order allowing the

 MFCP. The Plan was modified by an Order of this Court entered on November 17, 2017, and now

 provides that the debtors shall make payments of $1,420.00 per month for 46 months, followed by

 $1,870.00 per month for 11 months (total base plan of $85,890.00).

          3. Upon information and belief, the debtors’ financial circumstances forced them to make

 several partial monthly Plan payments, and also prevented them from making all payments to the

 trustee in a timely manner. Upon information and belief, this inability of the debtors to

 consistently make full and timely payments was the result of substantial and unanticipated changes

 in the debtors’ financial circumstances.
Case 13-05835-8-JNC         Doc 60 Filed 12/27/19 Entered 12/27/19 12:02:48                 Page 2 of 4




        4. Because of the debtors’ inability to consistently make full and timely Plan payments,

 additional conduit mortgage payments came due under the Plan, such that a modification of the

 Plan is now necessary.

        5. Other than certain conduit mortgage payments, the only claims on which there remain

 an unpaid balance due under the Plan are the following:

             Claimant                                               Status              Amount Due
             Cedric R. Perry, Esquire                           Administrative               $250.00
             Edgecombe County Tax Office                            Priority                 $219.52
             NC Department of Revenue                               Priority                    $66.64
        6. In order the pay additional conduit mortgage payments, and to pay the claims listed in

 paragraph 5, above, the trustee proposes that the debtors’ “base” plan be increased from

 $85,890.00 to $94,168.00. From the additional “base” proceeds, the trustee requests authority to

 pay all remaining priority claims first, and then to apply any remaining proceeds to accumulated

 conduit mortgage payments, with all payments being subject to the customary trustee’s

 commissions and expenses.

        7. The proposed Plan meets the requirements of 11 U.S.C. § 1329(b)(1).

        WHEREFORE, the trustee prays the Court to enter an Order modifying the debtors’ Plan

 base and allowing for the payment of claims as set forth in paragraph 6, above, and for such

 additional relief as the Court deems appropriate. In the alternative, the trustee requests a hearing.

        Date: December 27, 2019

                                                                /s/Joseph A. Bledsoe, III
                                                               Joseph A. Bledsoe, III
                                                               Chapter 13 Trustee
                                                               P.O. Box 1618
                                                               New Bern, NC 28563‐1618
                                                               (252) 633‐0074
                                                               NC State Bar No.: 19817
Case 13-05835-8-JNC        Doc 60 Filed 12/27/19 Entered 12/27/19 12:02:48               Page 3 of 4




                              UNITED STATES BANKRUPTCY COURT
                             EASTERN DISTRICT OF NORTH CAROLINA
                                     GREENVILLE DIVISION

 IN RE:

 ROBERT L. HAWKINS                                                    CASE NO. 13‐05835‐8‐JNC
 SHIRLEY A. HAWKINS                                                   CHAPTER 13

          DEBTORS.

                         NOTICE OF MOTION MODIFY CHAPTER 13 PLAN

        The chapter 13 trustee has filed papers with the Court requesting that the terms of the
 debtors’ confirmed chapter 13 Plan be amended.
        Your rights may be affected. You should read these papers carefully and discuss them
 with your attorney, if you have one in this bankruptcy case. (If you do not have an attorney, you
 may wish to consult one.)
        If you do not want the court to grant the trustee’s motion, or if you want the court to
 consider your views on the motion, then on or before 1/21/2020, unless otherwise ordered,
 you or your attorney must file with the Court, pursuant to Local Rule 9013‐1 and 9014‐1, a
 written response, an answer explaining your position, and a request for hearing at: Clerk, U.S.
 Bankruptcy Court, P.O. Box 791, Raleigh, NC 27602.
        If you mail your response to the court for filing, you must mail it early enough so the
 court will receive it on or before the date stated above. You must also serve a copy of your
 response on: Joseph A. Bledsoe, III, Chapter 13 Trustee, P.O. Box 1618, New Bern, NC 28563‐
 1618.
         If a response and a request for hearing is filed in writing on or before the date set above,
 a hearing will be conducted on the objection at a date, time and place to be later set and all
 parties will be notified accordingly. If you or your attorney do not take these steps, the court
 may decide that you do not oppose the relief sought in the motion or objection and may enter
 an order granting that relief.
          Date: December 27, 2019
                                                              /s/Joseph A. Bledsoe, III
                                                              Joseph A. Bledsoe, III
                                                              Chapter 13 Trustee
                                                              P.O. Box 1618
                                                              New Bern, NC 28563‐1618
                                                              (252) 633‐0074
                                                              NC State Bar No.: 19817
Case 13-05835-8-JNC        Doc 60 Filed 12/27/19 Entered 12/27/19 12:02:48                 Page 4 of 4




                                     CERTIFICATE OF SERVICE

        I, Joseph A. Bledsoe, III, Chapter 13 Trustee, do hereby certify that I am, and at all times

 hereinafter mentioned was, more than eighteen (18) years of age; and that on the date

 indicated herein below, I served copies of the foregoing MOTION TO MODIFY PLAN and NOTICE

 OF MOTION TO MODIFY PLAN by depositing a copy of the same in a postage‐paid envelope

 with the United States Postal Service or by electronic means, as indicated.

        Cedric R. Perry                                       (via CM/ECF)
        Attorney for Debtors

        Robert L. Hawkins                                     (via first‐class mail)
        Shirley A. Hawkins
        950 Tarboro Street
        Rocky Mount, NC 27801

        U.S. Bank Trust                                       (via certified & first‐class mail)
        c/o SN Servicing Corp.
        Attn: Office/Manager/Director
        323 5th Street
        Eureka, CA 95501

        Henderson, Nystrom, Fletcher & Tydings, PLLC          (via first‐class mail)
        Attorneys at Law
        831 E. Morehead Street, Ste. 255
        Charlotte, NC 28202

        I further certify that service of on other creditors in this matter is not required pursuant

 to Section 2002‐1(c) of the Administrative Guide to Practice and Procedure of the United States

 Bankruptcy Court for the Eastern District of North Carolina, as the proposed modification will

 have no adverse effect on any other creditor in this matter.

        DATED: December 27, 2019

                                                              /s/ Joseph A. Bledsoe, III
                                                              Joseph A. Bledsoe, III
